The judgment of the court was delivered by
Slidell, J.
The defendants were owners of certain real estate. They desired to sell it,and employed the plaintiff, a broker, to procure a purchaser. The plaintiff offered the property to Mercer at -150,000; Mercer made an offer of $40,000, or stated that amount as his maximum. They had several interviews, ■ the broker'explaining the character of the property by exhibiting the plans, etc.; but no bargain was concluded by Gottschalk. Ponding tho negotiation between plaintiff and Mercer, Mercer called on Ilewes, who had once owned the properly. Hewes stated that he also was charged with the sale of tiro property; but on being informed that Gottschalk had offered it to Mercer, Ilewes said he would not interfere. [‘Subsequently, however, the defendants withdrew the plan from Goltschalk's hands, and sent Ilewes to Mercer, and by negotiations through Ilewes and Saul, who, it seems, represented a mortgage creditor upon the property, the sale was soon after closed with Mercer, at the same price which Mercer originally offered, or stated as his maximum, to Gottschalk.
It is argued by the counsel for defendants that Gottschalk is not cntillcd to his commission, because tho sale was not concluded by him ; that tho negotiation through Gottschalk terminated unsuccessfully; and that tho bargain was accomplished through the efforts of Hewes and Saul.
Tho cases of Blanc and of Bidion, reported in 2 Robinson, are cited by the defendants. The former Supreme Court then decided that a broker can claim no compensation unless a bargain bo effected. In tho case of Blanc, it appears that he was employed to obtain for the Improvement Bank the negotiation of a loan of three millions of francs in Europe, and was, by the terms of a written agreement, to receive a certain commission, if the loan should bo effected. The negotiation was never effected. • So, in the case of Bidion, the piaintiff was employed to soil a piece of land. The sale was never effected. In both cases, the court held that no compensation could be allowed.
These decisions do not cover the present case. Here tho bargain, to which the attention of Mercar had been first drawn by Gottschalk, was soon after consummated at the vexy price at which Mercer made an offer to him.
An examination of the testimony satisfies us that the judge of the Commercial Court coiToctly considered Gottschalk as an efficient instrument in bringing about the sale.
After he had thus rendered services, which eventually enured to the advantage of the defendants, they could not. deprive him of all compensation by withdraw-*7iag the plan from his hands, discharging him, and consummating the negotiation through other agents. Hemes, one of these agents, very properly took this view of the case, manifested a delicacy as to taking the business out of Gottschallc’s hands, and appears to have been induced to do so by the declaration of one of the defendants, that plaiutiff should be satisfied.
The defendants have received advantage from the services of Goltschalk, and they ought to pay for them. The general rule of law as to commissions is, that the whole service or duty must-be performed, before the right to any commission attaches; for an agent must complete the thing required of him before he is entitled to charge for it. But cases may occur, in which an agent may be entitled to a remuneration for his services, in proportion to what he has done, although he has not completed the business. See Story on Agency, 338. Hammond v. Holiday, 1 Carrington & Payne, 429. We consider this such a case,. Here the entire performance by plaintiff was prevented by the act of the defendants. They took the business out of his hands, entrusted it to others, and soon after the bargain with Mercer was closed.
As to the quantum of remuneration, we see no error in the decree of the court below.

Judgment affirmed.